Judgment of the Supreme Court, Kings County (Murray, J.), dated June 17, 1982, affirmed, without costs or disbursements. No opinion. Defendant’s time to specifically perform the contract of sale dated December 8,1980 is extended until 90 days after the service upon her of a copy of the order to be made hereon, with notice of entry, and the time within which plaintiffs may exercise their conditional right to cancel said contract is extended until 30 days after service upon them of a copy of the order to be made hereon, with notice of entry or, if they have served a copy of said order with notice of entry, within 30 days thereof. O’Connor, J. P., Brown, Niehoff and Rubin, JJ., concur.